Citation Nr: 0119215	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).  In this 
matter, the veteran began the appeals process by filing a 
timely notice of disagreement in September 1999.  The RO 
issued a statement of the case in June 2000 and the veteran 
filed a timely substantive appeal in July 2000.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable adjudication of the issue on appeal.

2.  The veteran has a current diagnosis of tinnitus.

3.  The veteran was exposed to acoustic trauma in service.

4.  The evidence submitted in support of the claim for 
service connection for tinnitus establishes a nexus between 
current tinnitus and service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  To establish a chronic 
disease in service, a combination of manifestations is 
required, sufficient to identify the disease entity with 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp.); 38 C.F.R. § 3.304(d) (2000).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

The National Personnel Records Center (NPRC) disclosed that 
the veteran's service medical records were "fire related" 
and destroyed.  The DD 214 indicates that the veteran 
received the Combat Infantry Badge and the Korean Service 
Medal with one Bronze Star.

The veteran submitted several lay statements pertaining to 
noise exposure in service.   Dr. J.M.M. stated in an undated 
letter, received by the RO in March 1999, that he served with 
the veteran in Headquarters Company, 1st Battalion, 180th 
Regimental Combat Team, 45th Infantry Division, in 1951 to 
1952.  While assigned there, he and the veteran participated 
in combat with North Korea.  Dr. M. further stated that the 
veteran was exposed to extended periods of heavy artillery 
and mortar fire, and was awarded the Combat Infantry Badge.  
J.L.R., Colonel, USA, Retired, stated in a February 1999 
letter, that he served with the veteran in Korea from 
December 1951 to June 1952.  W.U. stated, in a February 1999 
letter, that he was the first sergeant in Headquarters 
Company, 1st Battalion, 180th Regimental Combat Team, 45th 
Infantry Division from December 1951 to May 1952 and that the 
veteran was a field telephone lineman.  He further stated 
that they were located on the 38th parallel in or near 
Chorwon, Korea.  J.G.K. stated, in a March 1999 letter, that 
he and the veteran worked closely together in the same 
department of a local company.  Mr. K recalls that the 
veteran had difficulty hearing what was being said and that 
he had to be facing him so that he could 'lip read' and fully 
understand what he was saying when he spoke to him.  Mr. K 
noted that the problem persisted even when they were in a 
quiet environment.  As a Korea war veteran himself, Mr. K 
expressed understanding of the veteran's "handicap."  
J.E.H. wrote, in a letter dated in March 1999, that he has 
been aware of the veteran's hearing problem for many years, 
having worked with him in the terminal department at the 
Southwestern Oil and Refining Co. for over 20 years.  Mr. H 
further states that he noticed the veteran's hearing problem 
when he first met him and could relate to his hearing loss, 
having a hearing problem himself.  According to Mr. H, the 
veteran told him that the loss occurred when his unit was in 
close proximity of heavy field artillery in Korea.  Mr. H 
states that he has been aware of the veteran's hearing 
problem for over 40 years.

The veteran described the incident, which he believes caused 
his hearing disorders.  He states that after being pulled 
off-line for ten-day reserve, his battalion had been sent 
back to repair phone lines torn out by some "155 MM Long Tom 
artillery pieces."  At that time all forward field telephone 
lines were lying on the ground.  While positioned in front of 
and under the muzzles, patching lines, someone began firing 
the artillery.  Since that incident, the veteran's hearing 
has deteriorated and he experiences a constant ringing noise.  
The veteran states that he has managed with his hearing 
problems for many years by facing anyone he converses with, 
paying close attention and reading lips a lot.

Post service medical records reflect that the veteran 
received outpatient treatment from a VA medical center.  The 
veteran underwent an ears, nose, and throat consultation in 
August 1999.  The veteran complained of a feeling like his 
ears were stopped up.  The history revealed that he had 
decreased hearing intermittently for many years, but the 
latest episode had lasted for the last four months.  The 
veteran stated that his left tympanic membrane had been 
perforated at one time.  The veteran has smoked one pack of 
cigarettes per day for the past 40 or more years.  He also 
complained of seasonal allergies with rhinitis and nasal 
airway obstruction.  He had recently been seen by primary 
care and was told that he had fluid behind the ear.  He was 
started on Sudafed initially and Beconase nasal spray was 
added to his treatment later.  The veteran indicated that the 
treatment may have improved his condition slightly, but was 
unsure.   

The physical examination showed the external auditory canals 
were clear and the tympanic membranes intact.  The left 
tympanic membrane has tympanosclerosis and an area of 
retraction.  Fork tests demonstrated that the left atrial 
catheter was greater than the right atrial catheter and bone 
conduction was greater than air conduction on the right, but 
air conduction was greater than bone conduction on the left.  
Weber deviated to the right.  The veteran was able to 'pop' 
his ears with the Valsalva maneuver while holding his nose 
and the tympanic membrane was observed insufflating.  The 
veteran claimed his hearing improved.  Further fork tests 
showed the right atrial catheter was greater than the left 
atrial catheter and air conduction was greater than bone 
conduction bilaterally.  Weber deviated to the right.  The 
assessment was allergic rhinitis and serous otitis.

The veteran underwent a VA examination in April 2000.  The 
examiner reviewed the claims file.  The examiner noted the 
veteran's treatment in August 1999.  The medical history 
reveals that the veteran reported a left ear hearing loss 
since the 1950s and a decrease in right ear hearing 
approximately one year ago.  He attributed his left ear 
hearing loss to acoustic trauma he incurred during an 
incident during combat in Korea.  A 155-mm field artillery 
piece fired near him while he was laying telephone lines.  He 
and five others working with him experienced decreased 
hearing for a few hours afterward.  His right ear hearing 
decreased approximately one year ago when he developed 'fluid 
behind his ear.'  He received medical treatment but continues 
to experience a sensation of fullness and decreased hearing.  
He has had constant tinnitus during the past year.  He had 
transient tinnitus for many years before that and 'always 
associated it with sinus problems.'  The constant tinnitus 
began around the same time as the decrease in right ear 
hearing.  The veteran did not recall experiencing tinnitus at 
the time of the acoustic trauma.  He reported a history of 
ear infections and a perforated left tympanic membrane.  He 
also reported occupational noise exposure while working in an 
oil refinery and a factory, and recreational noise exposure 
from hunting.  He indicated that he took a mandatory hearing 
test while he was working at a factory in 1991 or 1992 that 
showed significant hearing loss.

As part of the physical examination, an audiometric 
examination was performed.  The pure tone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
55
105
LEFT
35
25
35
40
85

The puretone threshold average was 65 in the right ear and 46 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 98 
in the left ear.  Otoscopy revealed clear ear canals and 
intact tympanic membranes.  The left tympanic membrane 
appeared to have a healed perforation.  The audiometric test 
results indicate mild to profound mixed hearing loss at 250 
to 8000 Hertz (Hz) bilaterally.  A 30-10 dB conductive 
component was observed at 250-1000 Hz at the left ear; a 25-
35 dB conductive component was present at 250 to 4000 Hz for 
the right ear.  Speech recognition abilities were excellent 
for both ears.  Immittance measures indicated negative 
middle-ear pressure with reduced compliance for the left ear 
and extremely limited mobility with no point of maximum 
compliance for the right ear.  The contralateral and 
ipsilateral acoustic reflexes were absent.  Immittance 
results were consistent with middle-ear dysfunction.  The 
diagnosis was bilateral, mild to profound mixed hearing loss.  
The examiner recommended the veteran see an ear, nose, throat 
specialist and indicated that the puretone thresholds might 
improve with medical treatment.  Given the veteran's 
recollection that the constant tinnitus began approximately 
one year ago when he was also having middle-ear problems and 
that the transient tinnitus over the years was associated 
with sinus problems, the examiner opined that it is less 
likely than not that the tinnitus is related to military 
service.
 
II.  Analysis

The representative contends that 38 U.S.C. § 1154(b) should 
be applied in this case.  In this context, the Board finds 
that the veteran gives a very credible account of an incident 
in service that resulted in acoustic trauma.  Lay statements 
corroborate the veteran's description of events that led to 
his claim.  His service occupation, duty location, awards and 
decorations also support a history of noise exposure from 
artillery fire while in the service.  The Board finds that 
application of 38 U.S.C. § 1154(b) is moot in this case as to 
establishing acoustic trauma, including specifically the 
event involving close exposure to the muzzle blast of a 155-
mm gun.  These events have been satisfactorily established by 
competent lay evidence without application of any special 
presumptions.  The RO has conceded that the veteran 
experienced acoustic trauma while in service, and the Board 
concurs with that determination.  To the extent that the 
veteran himself does not report tinnitus following the 
episode of exposure to the muzzle blast of the 155 mm gun, 
38 U.S.C. § 1154(b) would also be moot for purposes of 
invoking the presumption of service connection for tinnitus 
related to that episode.  Likewise, the veteran's own 
statements about tinnitus have been conspicuous for an 
absence of a clear assertion that the tinnitus followed 
combat with the enemy.  If the veteran does not at least 
allege the disease or injury arose during or proximate to the 
time of combat with the enemy, 38 U.S.C. § 1154(b) does not 
come into play.  Furthermore, connecting acoustic trauma in 
service to the later development of tinnitus is a question 
that can only be addressed by a party with medical expertise.  
38 U.S.C. § 1154(b) would not assist the appellant in 
establishing a causal link between acoustic trauma in service 
and the alter development of tinnitus, because this provision 
does not confer medical expertise on a lay party who happens 
to be a combat veteran.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board notes that the veteran met the disability criteria 
for hearing under 38 C.F.R. § 3.385 (2000) post service and 
has been service connected for bilateral hearing loss.  The 
Board deems this action also service connected the underlying 
disability of acoustic nerve damage.  Where acoustic trauma 
leads to damage to the eighth cranial (acoustic) nerve 
affecting hearing, it also is a well-known etiology of 
tinnitus.  The tinnitus may have its onset proximately or 
remotely from the acoustic trauma.  While the RO relied quite 
reasonably on the opinion of the VA examiner who found that 
the veteran's constant tinnitus was less likely than not 
related to military service, the Board does not find the 
opinion completely dispositive of the claim.  The Board 
observes that the examiner based his opinion, in part, on the 
veteran's perception that his transient tinnitus was related 
to sinus problems, and the reported history that constant 
tinnitus followed a middle ear disorder.  The examiner did 
not expressly address whether the acoustic trauma in service 
with acoustic nerve damage was an equally likely, if not more 
likely, etiology for the tinnitus.  Accordingly, the Board 
finds that the medical opinion did not rule out all theories 
of entitlement to service connection.   

While the Board considered further medical development, the 
Board believes such action is not needed to resolve this 
appeal without prejudice to the claimant.  The record 
demonstrates that the veteran clearly experienced acoustic 
trauma in service, he is service connected for a hearing 
disability due to such trauma characteristic of nerve damage.  
Nothing casts doubt upon his report of recurrent tinnitus.  
He has reported intermittent (recurrent) tinnitus that pre-
existed the "constant" tinnitus.  The rating criteria for 
tinnitus require only that it be recurrent, not constant.  
Diagnostic Code 6260 (2000).  Acoustic trauma is a well-
recognized etiology of tinnitus and there is no medical 
opinion evidence that expressly dissociates the acoustic 
trauma in service from the onset of recurrent tinnitus post 
service.  The Board finds these factors are sufficient to at 
least place the positive and negative evidence in equipoise 
as to whether the acoustic trauma in service leading to his 
hearing disability can be dissociated from the recurrent 
tinnitus post service.  In this circumstance the benefit of 
the doubt doctrine is for application.  38 U.S.C.A. § 5107.  
Accordingly, the Board finds that service connection for 
recurrent tinnitus is warranted.

 
ORDER

Service connection for tinnitus is granted, subject to the 
law and regulations governing the award of monetary benefits.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

